DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
3.	This is a Final office action in response to communication received on December 14, 2020. Claims 1, 9, and 14 are amended. Claims 1-15 are pending and hereby examined.
Priority
4.	The examiner acknowledges priority benefits being claimed by the Applicant to a Foreign Patent Application No. KR10-2016-0123288 filed on September 26, 2016.
	Foreign priority being claimed by the Applicant is acknowledged at this time because an intervening reference has not been cited. 
	However, the certified copy of foreign application is in a foreign language, and Examiner reserves the right to require a certified copy of the foreign application in English language when an intervening reference is needed. To facilitate compact prosecution, Examiner kindly requests that the Applicant file a certified copy of the foreign application in English language which would then allow the Examiner to determine whether the subject matter contained in the present application and the foreign application is indeed identical. 
	For more information regarding this see MPEP section 35 U.S.C. 119 - Benefit of earlier filing date; right of priority, (b) “(3) The Director may require a certified copy of the original 
Examiner's Note 
Claim Interpretation
5.	As per claims 1-8, they recite "a wearable apparatus," accordingly the Examiner notes that claim recitation of "a server" and its functions are not positively claimed. Prior art is cited solely to facilitate compact prosecution.  To positively claim a server and its function the Applicant is advised to claim, claims 1-8, for example as a system. 	
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
	As per claim 1, it recites "select an application topic to be provided from an external sever and transmit, via the communicator, information regarding the selected application topic to the external server". However, the claim is indefinite due to the underlined recitation in foregoing claim 1 recitation. There is an antecedent basis issue with the recitation of "the external server" due to what appears to be a misspelled recitation of server. Appropriate correction is required.
As per claims 2-8, they are rejected as failing to cure the one or more deficiencies of claim 1.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1, 3-6, 8-9, and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rodzevski et al. (Pub. No.: 2015/0347912) referred to hereinafter as Rodzevski, in view of Choi W et al. (Pub. No.: US 2015/0066643) referred to hereinafter as Choi W.
	As per claims 1 and 9, Rodzevski discloses as follows:
- as per claim 1, Rodzevski discloses a wearable apparatus [i.e. an apparatus capable of being worn] comprising (see Fig. 1 and its associated description; [0002]; [0033] note "FIG. 1 is a diagram of an exemplary user device 100 ... "mobile terminal" may include a cellular radiotelephone, such as a Smartphone; a Personal Communications System (PCS) terminal that may combine a cellular radiotelephone with data processing, facsimile and data communications capabilities; a personal digital assistant (PDA) that can include a radiotelephone, pager, Internet/Intranet access, Web browser, organizer, calendar and/or a global positioning sys-tem (GPS) receiver; and a conventional laptop and/or palmtop receiver or other appliance that includes a radiotelephone transceiver. Mobile terminals may also be referred to as "per-vasive computing devices". It should also be understood that systems and methods described herein 
	- Rodzevski discloses a sensor (see [0033]; [0038] note "one or more sensors, processors, or other mechanisms and/or logic that monitor a user's activities and context, evaluate the user's activities and context, and provide recommendations for applications that the user may wish to interact with, download and/or purchase based on the evalu-ation"; [0045]);
	- Rodzevski discloses a communicator (see Fig. 5A and its associated description; [0065]-[0067]; [0069] - thus these paragraphs discloses user device 100 i.e. wearable device comprising a communicator that transmits in order to facilitate a targeted app or application download from external server based on the sensed activity of user); and
	- Rodzevski discloses a processor (see [0020]; [0038]; [0083] note "It will also be apparent to one of ordinary skill in the art that aspects of the invention, as described above, may be implemented in computer devices, cellular communication devices/systems, media playing devices, methods, and/or computer program products."): 
- as per claim 9 Rodzevski also discloses a method for providing a widget of a wearable apparatus (see [0038]; [0083] note "It will also be apparent to one of ordinary skill in the art that aspects of the invention, as described above, may be implemented in computer devices, cellular communication devices/systems, media playing devices, methods, and/or computer program products."); and 
- as per claim limitations of claims 1 and 9, Rodzevski discloses:
[0049] note "Activity monitoring logic 310 may include a graphi-cal user interface (GUI) that allows a user to activate appli-cation recommendation program 300."; [0055] note "Recommendation logic 340 may include logic that identifies applications that may be of interest to the user of user device 100 based on, for example, the user's activity and context. For example, if evaluation logic 320 and/or pattern matching logic 330 determine that the user is riding a bicycle, recommendation logic 340 may determine that the user may be interested in a bicycle tour application associated with the area in which the user is currently riding"; [0056]; [0057]; [0068] note "FIG. 6 illustrates exemplary processing associated with categorizing applications, providing recommendations to the user of user device 100 and acquiring selected applica-tions. Processing may begin with recommendation logic 340 identifying various categories corresponding to the user's activities (block 610). For example, recommendation logic 340 may identify business, education, health and fitness, games, medical, maps/navigation, sports, transportation, travel, etc., as categories of interest to the user. In some instance, the user may interact with recommendation logic 340 via a GUI to select the categories of particular interest to the user"; [0071]-[0074]).

(b) Rodzevski discloses obtain status information of a user based on data sensed by the sensor and transmit the status information of the user to the external server via the communicator while the information regarding the selected application topic is stored in the external server (see [0009]; [0049] note "Activity monitoring logic 310 may include a graphi-cal user interface (GUI) that allows a user to activate appli-cation recommendation program 300."; [0055] note user's activity and context. For example, if evaluation logic 320 and/or pattern matching logic 330 determine that the user is riding a bicycle, recommendation logic 340 may determine that the user may be interested in a bicycle tour application associated with the area in which the user is currently riding"; [0056]; [0057]; [0068] note "FIG. 6 illustrates exemplary processing associated with categorizing applications, providing recommendations to the user of user device 100 and acquiring selected applica-tions. Processing may begin with recommendation logic 340 identifying various categories corresponding to the user's activities (block 610). For example, recommendation logic 340 may identify business, education, health and fitness, games, medical, maps/navigation, sports, transportation, travel, etc., as categories of interest to the user. In some instance, the user may interact with recommendation logic 340 via a GUI to select the categories of particular interest to the user"; [0071]-[0074]).

(c) Rodzevski discloses receive information on at least one application corresponding to the status information of the user and the selected application topic  from the external server through the communicator (see [0049] note "Activity monitoring logic 310 may include a graphi-cal user interface (GUI) that allows a user to activate appli-cation recommendation program 300."; [0055] note "Recommendation logic 340 may include logic that identifies applications that may be of interest to the user of user device 100 based on, for example, the user's activity and context. For example, if evaluation logic 320 and/or pattern matching logic 330 determine that the user is riding a bicycle, recommendation logic 340 may determine that the user may be interested in a bicycle tour application associated with the area in which the user is currently [0056]; [0057]; [0068] note "FIG. 6 illustrates exemplary processing associated with categorizing applications, providing recommendations to the user of user device 100 and acquiring selected applica-tions. Processing may begin with recommendation logic 340 identifying various categories corresponding to the user's activities (block 610). For example, recommendation logic 340 may identify business, education, health and fitness, games, medical, maps/navigation, sports, transportation, travel, etc., as categories of interest to the user. In some instance, the user may interact with recommendation logic 340 via a GUI to select the categories of particular interest to the user" [0065]-[0069] [0071]-[0073]; [0074] note "The application store receives the selection and down loads the application to user device 100. User device 100 receives the application and executes the application (block 670)."; [0075]), and

	Rodzevski suggests, see [0035]-[0036]; [0037] note "Display 140 may also provide control buttons and/or a keypad, such as a graphical user interface (GUI) (not shown), that permit the user to interact with user device 100 to cause user device 100 to perform one or more operations, such as executing an application, download an application, interact with an application, etc."; [0060]; [0063]-[0066]; [0074]-[0075], i.e. allow user to interact with applications via GUI.
	However, Rodzevski expressly (emphasis added) does not teach (d) based on the information on the at least one application, provide a widget page corresponding to the at least one application on a screen of the wearable apparatus.
	Nevertheless, Choi W teaches (d) based on the information on the at least one application, provide a widget page corresponding to the at least one application on a screen of display the recommendation panel on a last page of a plurality of pages having icons arrayed thereon, or may pro-vide the recommendation panel in an object (for example, a widget) for using a service on a predetermined region of a background screen").
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Rodzevski's display control buttons or GUI in view of Choi W to further define that icons or widget to launch an application are provided. Motivation to modify would be to expressly incorporate a graphical mechanism such as an icon or widget, such that upon interacting with such widget or icon application can be launched or accessed, see at least Choi W [0187]. 
	As per claims 3 and 11, Rodzevski in view of Choi W teaches the claim limitations of claims 1 and 9. Rodzevski discloses wherein information on the at least one application includes user interface (UI) data including content data corresponding to the at least one application (see [0035]-[0036]; [0037] note "Display 140 may also provide control buttons and/or a keypad, Such as a graphical user interface (GUI) (not shown), that permit the user to interact with user device 100 to cause user device 100 to perform one or more operations, Such as executing an application, download an application, interact with an application, etc."; [0060]; [0063]-[0064]; [0074]-[0075]).
	As per claims 4 and 12, Rodzevski in view of Choi W teaches the claim limitations of claims 1 and 9. Rodzevski discloses wherein the processor is further configured to, based on the at least one application including a plurality of applications, provide a widget corresponding to each of the plurality of applications on the screen (see [0035]-[0036]; [0037] note "Display 140 may also provide control buttons and/or a keypad, such as a graphical user interface (GUI) (not shown), that permit the user to interact with user device 100 to cause user device 100 to perform one or more operations, such as executing an application, download an application, interact with an application, etc."; [0060]; [0069]-[0070]; [0075]-[0076]; [0080]).
	Choi W teaches [...] in a scrolling order based on a user command for selecting and scrolling the widget (see [0086]; [0187]; [0205] note "scroll the recom-mendation items aligned on the recommendation panel 1020 according to the user gesture").
	Therefore it would be obvious to PHOSITA to modify Rodzevski's display control buttons in view of Choi W to incorporate scrolling feature. Motivation to modify would be to, by incorporating scrolling feature, one can be shown all widgets associated with applications if they do not initially all fit on the display screen by allowing user to selectively scroll and view the widgets that could not be fitted or displayed on the initial display screen and may be visually situated elsewhere, see at least Choi W [0205], for instance further down the list, i.e. scrolling feature would make them visually accessible. 
	As per claims 5 and 13, Rodzevski in view of Choi W teaches the claim limitations of claims 1 and 9. Rodzevski discloses wherein the processor is further configured to, based on the widget being selected by a user command, execute a web-application connected to the widget (see [0060]; [00064]).
	As per claim 6, Rodzevski in view of Choi W teaches the claim limitations of claim 5. Rodzevski discloses wherein the processor is further configured to, based on there being no web application connected to the widget, request a web-application to the external server, and provide a web application page provided from the external server on the screen (see [0007]; [0064]-[0065]; [0070]; [0074]).
	As per claim 8, Rodzevski in view of Choi W teaches the claim limitations of claims 1 and 9. Rodzevski discloses wherein the processor is further configured to control the communicator to transmit the status information of the user periodically, or based on the status information the user satisfying a predetermined condition, to transmit the status information of the user to the external server (see [0056]; [0062]; [0067]; [0069]).
	As per claim 14, Rodzevski in view of Choi W teaches the claim limitations of claim 13. Rodzevski discloses wherein the providing comprises, based on there being the web application not being connected to the widget, requesting the web-application to the external server, and providing a web application UI provided from the external server on the screen (see [0007]; [0064]-[0065]; [0074]-[0075]).
8.	Claims 2, 7, 10, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rodzevski in view of Choi W and  Erman et al. (Pub. No.: US 2011/0307354) referred to hereinafter as Erman.
	As per claims 2 and 10, Rodzevski in view of Choi W teaches the claim limitations of claims 1 and 9. Rodzevski discloses wherein the external server is configured to: analyze [...] the status information of the user, identify an application corresponding to the status information of the user from the selected application topic, store information on the identified application, (see 

	Rodzevski suggests server receiving and analyzing user device sensor data, see at least [0069].
	However, Rodzevski expressly does not teach and store {i.e. wherein the external server is configured to: [...] store the status information of the user}. 	
	Nevertheless, Erman teaches and store {i.e. wherein the external server is configured to: [...] store the status information of the user} (see Fig. 2, its associated description, and [0198]; [0026] note "user profile informa-tion is determined from raw user information using user pro-filing technologies, and the determined user profile information is stored for use by AGS 120 in recommending applications to the user (e.g., Stored within user profile data-base 121, accessible from AGS 120)"; [0027]-[0028]; [0097]; [0191]; [0194] note "user information provided by the user via the user information tab 640, user information collected by the MD 110 based on user preference information monitoring permis-sions specified via the user information tab 640, and the like, as well as various combinations thereof) may be propagated from MD 110 to AGS 120 in any suitable manner (e.g., at any suitable time(s), in response to any suitable trigger condition (S), in any suitable communications format, and the like, as well as various combinations thereof). It will be further appreciated that such user information provided from MD 110 may be stored within user profile database 121 pro-cessed for storage within user profile database 121, and the like, as well as various combinations thereof. Such that the user information is available 
	Therefore it would be obvious to a PHOSITA to modify Rodzevski's provisioning of applications based on sensor data further in view of Erman's teachings pertaining to storing user's permission, preference, and other user data on a server such that user data can be utilized to recommend app or applications. Motivation to modify would be to, by incorporating server storage and analysis of user data, such as user permission, see at least Erman [0095] and user preferences, user's can be provided with contextually relevant app or applications recommendations, further see at least Erman [0191]-[0192] and [0195]. 
	As per claims 7 and 15, Rodzevski in view of Choi W teaches the claim limitations of claims 1 and 9. Rodzevski suggests, see Fig. 7; [0049]; [0070]-[0074].
	However, Rodzevski expressly does not teach discloses wherein the processor is further configured to set the user command to provide a widget corresponding to an application designated in a specific context among the at least one application on the screen preferentially. 
	Erman teaches discloses wherein the processor is further configured to set the user command to provide a widget corresponding to an application designated in a specific context among the at least one application on the screen preferentially (see [0026]; [0036]-[0039]; [0094]-[0096]; [0191]-[0195] - thus these paragraphs teach user permission based contextual tracking, e.g. user grants permission to allow device location to be tracked, and provisioning of recommended apps based on user preference).
	Therefore it would be obvious to a PHOSITA to modify Rodzevski's provisioning of applications based on sensor data further in view of Erman's teachings pertaining to storing user's Motivation to modify would be to, by incorporating server storage and analysis of user data, such as user permission, see at least Erman [0095] and user preferences, user's can be provided with contextually relevant app or applications recommendations, further see at least Erman [0191]-[0192] and [0195]. 
Response to Applicant's Arguments/Remarks
9.	Regarding "I. Status of Claims" the Applicant notes "By this Amendment, claims 1, 9, and 14 are amended. Support for the claim amendments may be found at least at paragraph [0041] of the originally filed specification." The Examiner notes that the Applicant has failed to map support of amended subject matter with as-filed spec. paragraph. The Examiner notes that as-filed spec. paragraph [0041] merely sets forth what "wearable apparatus" may be or might be, i.e. there is no proper correlation between the amended subject matter and provided citation to a single paragraph.
	Regarding "II. Objection to Claims 9-15" it is withdrawn because at least the last limitation in the body of claim notes the wearable apparatus. The Applicant is encouraged to further specify if other limitations are to be performed by the wearable device and/or its components for further clarity in claim 9.
	Regarding "III. Rejection of Claims 1, 3-6, 8-9, and 11-14 Under 35 U.S.C. §103" the Examiner respectfully finds the Applicant's arguments unpersuasive. The arguments on pages 6-7 of the response filed on 12/14/2020 lack particularity. The arguments on pages 6-7 of the response filed on 12/14/2020 amount to no more than a general allegation that the claim limitations as amended are not taught by the relied upon prior art, see MPEP "37 C.F.R. 1.11 (b)" note "A general allegation that the claims define a patentable invention without specifically 
	The Applicant particularly argues as follows on page 8 of the response filed on 12/14/2020:
 
	"However, Rodzevski does not disclose the feature of "transmitting user status information to the server while the selected application topic is stored in the server and receiving information on an application corresponding to the stored application type and the user status information from the server." In other words, the wearable device of the present claims discloses the feature of receiving information on an uninstalled application from the server and providing the same in the form of a widget page.
	Applicant submits that Choi fails to cure the above noted deficiencies of Rodzevski.
	Therefore, the applied references fail to disclose or render obvious the above identified claim features recited in independent claims 1 and 9. As such, the rejection of claims 1 and 9 under 35 U.S.C. § 103 is improper.
	Accordingly, withdrawal of the rejection is respectfully requested."
	The Examiner finds the remarks against particularly argued claim limitation noted above unpersuasive. The Examiner notes indeed Rodzevski teaches sensor based user's status and conducting a contextually relevant categorical or topical search of selected topics/category already stored in the data store, i.e. transmitting user status information to the server while the selected application topic is stored in the server and receiving information on an application corresponding to the stored application type and the user status information from the server. Thus, it is apparent the Applicant has not considered Rodzevski fully and reasonably, especially note see [0055] note "Recommendation logic 340 may include logic that identifies applications that may be of interest to the user of user device 100 based on, for example, the user's activity and context. For example, if evaluation logic 320 and/or pattern matching logic 330 determine that the user is riding a bicycle, recommendation logic 340 may determine that the user may be interested in a bicycle tour application associated with the area in which the user is currently [0056]; [0057]; [0068] note "FIG. 6 illustrates exemplary processing associated with categorizing applications, providing recommendations to the user of user device 100 and acquiring selected applica-tions. Processing may begin with recommendation logic 340 identifying various categories corresponding to the user's activities (block 610). For example, recommendation logic 340 may identify business, education, health and fitness, games, medical, maps/navigation, sports, transportation, travel, etc., as categories of interest to the user. In some instance, the user may interact with recommendation logic 340 via a GUI to select the categories of particular interest to the user". Additionally see Rodzevski paras.  [0063]-[0066] which allow for download of the recommended applications which were recommended based on user’s activity as determined by embedded sensors and selection of category/topic of interest.
	Further regarding the Applicant's remark "[...] and providing the same in the form of a widget page.
	Applicant submits that Choi fails to cure the above noted deficiencies of Rodzevski." 
	It appears that the Applicant is arguing (i) limitation "(d) based on the information on the at least one application, provide a widget page corresponding to the at least one application on a screen of the wearable apparatus," and (2) appears to be attacking each reference individually, however one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) ARGUING AGAINST REFERENCES INDIVIDUALLY".
	Accordingly note "Rodzevski suggests, see [0035]-[0036]; [0037] note "Display 140 may also provide control buttons and/or a keypad, such as a graphical user interface (GUI) (not shown), that permit the user to interact with user device 100 to cause user device 100 to perform one or more operations, such as executing an application, download an application, interact with an application, etc."; [0060]; [0063]-[0066]; [0074]-[0075], i.e. allow user to interact with applications via GUI.
	However, Rodzevski expressly (emphasis added) does not teach (d) based on the information on the at least one application, provide a widget page corresponding to the at least one application on a screen of the wearable apparatus.
	Nevertheless, Choi W teaches (d) based on the information on the at least one application, provide a widget page corresponding to the at least one application on a screen of the wearable apparatus (see [0085] note "device 100 described in the specification may be a wearable device that the user may wear. For example, the device 100 according to an exemplary embodiment may be a wristwatch, glasses, a ring, a bracelet, a necklace, or the like."; [0086] note "the recommen-dation item means an item that is recommended to the user through the device 100. For example, the recommendation item may include an application, a moving image, display the recommendation panel on a last page of a plurality of pages having icons arrayed thereon, or may pro-vide the recommendation panel in an object (for example, a widget) for using a service on a predetermined region of a background screen").
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Rodzevski's display control buttons or GUI in view of Choi W to further define that icons or widget to launch an application are provided. Motivation to modify would be to expressly incorporate a graphical mechanism such as an icon or widget, such that upon interacting with such widget or icon application can be launched or accessed, see at least Choi W [0187]. "
	For the above reasons, the Examiner finds the Applicant's arguments/remarks unpersuasive. The Applicant is also pointed to newly discovered pertinent art, cited on PTO-892 and also noted below, which resulted from an updated search conducted as a result of response filed on December 14, 2020.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, note as follows:
	i. Pub. No.: 2014/0007010 see Abstract note "An approach is provided for processing sensory data, presenting situational awareness information, and providing adaptive services and content to the user. A data collection module processes and/or facilitates a processing of sensor data associated with at least one user to determine one or more activities. Then, the data collection module processes and/or facilitates a processing of the sensor data to cause, at least in part, a classification of the one or more activities into one or more primary activities, one or more secondary activities, or a combination thereof. The data collection module further comprises causes a presentation of at least one user interface for interacting with at least one of the one or more activities, one or more content items, one or more applications, or a combination thereof based, at least in part, on the classification."
	ii. Pub. No.: 2016/0360336 see at least Figs. 2, 3A, 3B, 4A, 7A, and their associated disclosure.

	iv. Pub. No.: 2017/0168691 see Abstract note "The application determines, based at least in part on the configuration parameters, an activity trigger that, if detected, causes the application to present the button to the user. The application monitors sensors and applications on the user device to obtain data that can be used to detect the activity trigger. In response to detection of the activity trigger, the application updates an interface of the user device to present the button. If the user selects the button, the application generates a purchase request for the item that is sent to a retail vendor service for processing."
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/D.M.P/Examiner, Art Unit 3688        

/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688